                Case 3:18-cv-02279-RS Document 206 Filed 07/08/19 Page 1 of 3




 1
     JOSEPH H. HUNT
 2   Assistant Attorney General
     DAVID M. MORRELL
 3   Deputy Assistant Attorney General
     CHRISTOPHER A. BATES
 4
     GLENN M. GIRDHARRY
 5   COLIN A. KISOR
     CHRISTOPHER R. REIMER
 6   DANIEL A. SCHIFFER
 7   Attorneys
     United States Department of Justice
 8   Civil Division
     950 Pennsylvania Avenue, NW, Room 3141
 9   Washington, DC 20530
10   Telephone: (202) 514-3301
     Email: glenn.girdharry@usdoj.gov
11
     Attorneys for Defendants
12
13                                   UNITED STATES DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA
15                                        SAN FRANCISCO DIVISION
16
17     CITY OF SAN JOSE, et al.,                                 Civil Case No. 3:18-cv-2279-RS
18
              Plaintiffs,
19
              v.                                                 NOTICE OF WITHDRAWAL AND
20                                                               SUBSTITUTION OF COUNSEL FOR
       WILBUR L. ROSS,                                           DEFENDANTS
21
       Secretary of Commerce, et al.,
22
              Defendants.
23
24
25
26
27
28
                                                              1
     City of San Jose, et. al.,v. Ross, et al., 18-cv-2279-RS
     Notice of Withdrawal and Substitution of Counsel for Defendants
                Case 3:18-cv-02279-RS Document 206 Filed 07/08/19 Page 2 of 3




 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that Defendants Wilbur Ross, Jr., in his official capacity as
 3   Secretary of the U.S. Department of Commerce, United States Department of Commerce, Steven
 4   Dillingham, in his official capacity as Director of the U.S. Census Bureau, and U.S. Census
 5   Bureau, substitutes the below identified counsel in this matter.
 6           Withdrawing as counsel for Defendants are: Kate Bailey, Marsha Edney, Stephen Ehrlich,
 7   Carol Federighi, John Griffiths, Martin Tomlinson, Carlotta Wells, and former DOJ attorney Brett
 8   Shumate. All pleadings, orders, and notices should henceforth be served upon the following
 9   substituted counsel for Defendants:
10                    Christopher Bates, Glenn Girdharry, Colin Kisor, David Morrell,
11                    Christopher Reimer, Daniel Schiffer

12                    United States Department of Justice
                      Civil Division
13                    950 Pennsylvania Ave., NW, Room 3141
                      Washington, DC 20530
14                    (202) 514-3301
                      glenn.girdharry@usdoj.gov
15
     Dated: July 8, 2019                                Respectfully submitted,
16
17                                                      JOSEPH H. HUNT
                                                        Assistant Attorney General
18
                                                        DAVID M. MORRELL
19
                                                        Deputy Assistant Attorney General
20
                                                        /s/ Glenn M. Girdharry
21                                                      CHRISTOPHER A. BATES
22                                                      GLENN M. GIRDHARRY
                                                        COLIN A. KISOR
23                                                      CHRISTOPHER R. REIMER
                                                        DANIEL A. SCHIFFER
24                                                      Attorneys
25                                                      United States Department of Justice
                                                        Civil Division
26                                                      950 Pennsylvania Avenue, NW, Room 3141
                                                        Washington, DC 20530
27
                                                        Telephone: (202) 514-3301
28                                                      Email: glenn.girdharry@usdoj.gov

                                                              2
     City of San Jose, et. al.,v. Ross, et al., 18-cv-2279-RS
     Notice of Withdrawal and Substitution of Counsel for Defendants
                Case 3:18-cv-02279-RS Document 206 Filed 07/08/19 Page 3 of 3



                                         CERTIFICATE OF SERVICE
 1
 2          I certify that on July 8, 2019, I electronically filed the foregoing with the Clerk of Court
     by using the CM/ECF system, which will deliver a copy to all counsel of record.
 3
 4           Executed on July 8, 2019, at Washington, DC.

 5                                                      By: s/Glenn M. Girdharry
                                                        GLENN M. GIRDHARRY
 6                                                      United States Department of Justice
 7                                                      Civil Division

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              3
     City of San Jose, et. al.,v. Ross, et al., 18-cv-2279-RS
     Notice of Withdrawal and Substitution of Counsel for Defendants
